; cb.
“AO 345B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified). parte Rae tL

ey

—

  

UNITED STATES DISTRICT COURT

  

 

 

SOUTHERN DISTRICT. OF CALIFORNIA - JUL 49 2019
United States of America =» JUDGMENT IN AcCRIMINAL €ASE 2:87
. v, "For Offenses Committed Opis Aflet Nayeitiber LTLOBTICALIFORNIA
‘ yf SEPUTY

 

Jonathan Puebla-Tapia Case Number: 3:19-mj-22789

Christian M. Ham

Defendant's Attorney

 

REGISTRATION NO. 86452298

THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint

 

C1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

’ Title & Section Nature of Offense Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1

 

i: The defendant has been found not guilty on count(s)
Ci Count(s) .

 

dismissed on the motion of the United States.

 

IMPRISONMENT
. The. defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .

Jf.
7) TIME SERVED . 0 days

 

&] Assessment: $10 WAIVED Fine: WAIVED

{ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances.

Friday, July 12, 2019
Date of Imposition of Sentence

DUSM . HONORABLE F. A. GOSSETT I
UNITED STATES MAGISTRATE JUDGE —

 

 

Clerk’s Office Copy | 3:19-mj-22789

 
